               Case 15-17570-RAM      Doc 881   Filed 07/18/19   Page 1 of 2




     ORDERED in the Southern District of Florida on July 17, 2019.




                                                        Robert A. Mark, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________


                    UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF FLORIDA
  __________________________________
                                    )
  In re:                            )     CASE NO.                  15-17570-RAM
                                    )     CHAPTER                   11
  JADE WINDS ASSOCIATION, INC.,     )
                                     )
                                    )
                 Debtor.             )
                                     )
                                    )


                            ORDER SETTING HEARING
                    ON MOTION TO DISBURSE UNCLAIMED FUNDS


        Upon     review    of   the     Debtor’s      Motion      to     Approve:        (I)

  Disbursement      of    Unclaimed     Funds   and    (II)      Final    Payment        and

  Discharge of Plan Administrator (the “Motion to Disburse Unclaimed

  Funds”) [DE# 880], it is –

        ORDERED as follows:
            Case 15-17570-RAM   Doc 881    Filed 07/18/19    Page 2 of 2



       1.    The Court will conduct a hearing on the Motion to

Disburse Unclaimed Funds on August 8, 2019 at 10:30 a.m., at the

U.S. Bankruptcy Court, C. Clyde Atkins United States Courthouse,

301 North Miami Avenue, Courtroom 4, Miami, FL                33128.

       2.   Counsel for the Reorganized Debtor shall serve a copy of

this   Order,   together   with   a   copy      of   the    Motion   to    Disburse

Unclaimed Funds, on all of the claimants listed in the Motion.

                                          ###

COPIES TO:

Eric Pendergraft, Esq.
AUST

(Attorney Pendergraft is directed to serve a copy of this Order
a required by paragraph 2 of this Order)




                                      2
